Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-17-2008

In Re: Emmett Nelson
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3820




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Emmett Nelson " (2008). 2008 Decisions. Paper 350.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/350


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-161 (September 2008)                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 08-3820


                              IN RE: EMMETT NELSON,
                                                  Petitioner


                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                       (Related to D.C. Civil No. 3:07-cv-00071)


                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 September 30, 2008

          Before: SCIRICA, Chief Judge, WEIS AND GARTH, Circuit Judges

                            (Opinion filed: October 17, 2008)



                                        OPINION


PER CURIAM.

              On March 27, 2007, Petitioner Emmett Nelson, a federal prisoner

proceeding pro se, petitioned the District Court for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, challenging the computation of his federal sentence. The District Judge

referred the petition to a Magistrate Judge. On September 5, 2008, Nelson petitioned this

Court for a writ of mandamus, requesting an order compelling the District Court to act

                                             1
upon his habeas petition. On September 11, 2008, the Magistrate Judge issued a Report

recommending denial of Nelson’s habeas petition. On September 29, 2008, the District

Court adopted the Report and denied Nelson’s petition. Given that Nelson has now

received the relief he seeks in his mandamus petition – a ruling on his habeas petition –

we will deny his mandamus petition, along with his motion for appointment of counsel, as

moot.




                                             2